Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob Horton on 4 November 2021.

The application has been amended as follows: 
Claim 1 is amended to read as follows:
1. A muzzle brake for controlling recoil in a projectile firing weapon, the muzzle brake comprising:
a body member defining an inner cavity having a central axis, the body member comprising:
a front wall defining a forward surface of the inner cavity and a through opening extending along the central axis of the substantially cylindrical inner cavity,
a side wall defining a curved side surface at a first inner diameter in the inner cavity, and

a plurality of bores extending into an external surface of the side wall and at least partially through the curved side surface of the inner cavity, wherein at least one of the ribs is discontinuously formed along the curved side surface inward of at least one of the bores;
whereby when fluid is forced forward along the central axis into the substantially cylindrical inner cavity, a leading edge of each of the bores diverts fluid against a hemispherical inner portion of the bore and outward of the body member through an outer vent port of the bore, thereby urging the body member forward.

Claim 15 is amended to read as follows:
15. A muzzle brake for controlling recoil in a projectile firing weapon, the muzzle brake comprising:
a body member defining a substantially cylindrical inner cavity having a central axis, the body member comprising:
	an open front end,
a side wall defining a curved side surface at a first inner diameter in the inner cavity, and
a plurality of ribs extending inwardly from the curved side surface in the inner cavity, and terminating such that ends of the ribs define a second inner diameter, the second inner diameter being smaller than the first inner diameter so as to from a projectile guideway; and 
, wherein at least one of the ribs defines an open space extending through the rib along the curved side surface;
whereby when fluid is forced forward into the substantially cylindrical inner cavity, a leading edge of each of the bores diverts fluid against a hemispherical inner portion of the bore and outward of the body member through an outer vent port of the bore, thereby urging the body member forward.

Claim 17 is amended to read as follows:
17. A muzzle brake for controlling recoil in a projectile firing weapon, the muzzle brake comprising:
a body member defining an inner cavity having a central axis, the body member comprising:
a front wall defining a forward surface of the inner cavity and a through opening extending along the central axis of the substantially cylindrical inner cavity,
a side wall defining a curved side surface at a first inner diameter in the inner cavity, and
a plurality of ribs extending inwardly from the curved side surface in the inner cavity, and terminating such that ends of the ribs define a second inner diameter, the second inner diameter being smaller than the first inner diameter and substantially equal to a diameter of the through opening in the front wall, wherein at least one rib is discontinuously formed along the curved side surface to define at least one of the ribs defines at least one open space extending through the rib along the curved side surface; and 
along the central axis and into the substantially cylindrical inner cavity, portions of the fluid contacting the forward surface of the inner cavity urges the body member forward. 

Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to a muzzle brake for controlling recoil in a weapon, the muzzle brake comprising body member defining an inner cavity with a central axis, the body member having a front wall with forward surface of the inner cavity, a through opening through along the central axis, a sidewall defining a curved side surface at a first inner diameter in the inner cavity and a plurality of ribs extending inwardly from the curved side surface in the inner cavity, the ribs terminating to define a second inner diameter which is smaller than the first diameter and substantially equal to the diameter of the through opening in the front wall, a plurality of bores extending into an external surface of the side wall and at least partially through the curved side surface of the inner cavity, particularly at least one of the ribs is discontinuously formed along the curved side surface inward of at least one of the bores and whereby when fluid is forced forward along the central axis into the inner cavity, a leading edge of each of the bores diverts fluid against a hemispherical inner portion of the bore and outward of the body through an outer vent port of the bore thereby urging the body member forward.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641